DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seden et al. (US 2020/0156146 A1, hereinafter Seden, previously cited) in view of Adams (US 3,358,743). Evidence provided by Lehman et al. (US 2017/0216909 A1, hereinafter Lehman, previously cited).
Re Claim 1. Seden teaches a mold equipment comprising: 
a mold (Fig. 1, items 5a & 5b) for continuous casting; 

a control device (item 19) that controls a power supply to the electromagnetic brake device, wherein the immersion nozzle (item 3) is provided with a pair of discharge holes of the molten metal on both sides in a mold long side direction of the mold, the electromagnetic brake device is installed on an outer side surface of each of a pair of long side mold plates in the mold (para. 57 & 62), and is provided with an iron core (item 16) including a pair of teeth provided so as to face the long side mold plate on both sides of the immersion nozzle in the mold long side direction, and coils (item 15) wound around the respective teeth, the coils on one side in the mold long side direction of electromagnetic brake devices are connected in series in a first circuit (Fig. 5b, item 17-1, para 80), the coils on another side in the mold long side direction of the electromagnetic brake devices are connected in series in a second circuit (Fig. 5b, item 17-2, para 80), and the control device is able to independently control voltage and current applied to each of the first and second circuits for each circuit (para. 80), detects a drift of the discharge flow between the pair of discharge holes on the basis of the voltage applied to the coils in the first circuit and the voltage applied to the coils in the second circuit, and controls the current flowing through the first circuit and the current flowing through the second circuit on the basis of a detection result.  

	Seden fails to specifically teach that the control device includes a processor.

	The invention of Adams encompasses continuous casting system. Adams teaches that the control device includes a processor (Fig. 2, item 76).


	Regarding “a/the processor configured to...”: since the equipment of Seden in view of Adams and the claimed equipment are structurally indistinguishable, the equipment of Seden in view of Adams is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Since the equipment of Seden in view of Adams and the claimed equipment are structurally indistinguishable, the equipment of Seden in view of Adams is capable of performing all the claimed functions.

Re Claims 3 and 7. The combination teaches an electromagnetic stirring device (Seden, Fig. 1, item 7 & 8, para. 50 & 51) that applies an electromagnetic force for generating a swirling flow in a horizontal plane to the molten metal in the mold, the electromagnetic stirring device installed above the electromagnetic brake device (Fig. 1).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seden in view of Adams as applied to claim 1 above, and further in view of Toh et al. (US 2011/0209847, hereinafter Toh, previously cited).
The teachings of Seden in view of Adams have been discussed above.
Seden in view of Adams fails to teach that the discharge holes of the immersion nozzle are provided so as to be inclined downward from an inner peripheral surface side to an outer peripheral surface side of the immersion nozzle.

The invention of Toh encompasses continuous casting apparatus. Toh teaches that the discharge holes of the immersion nozzle are provided so as to be inclined downward from an inner peripheral surface side to an outer peripheral surface side of the immersion nozzle (Fig. 2).
In view of Toh, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Seden in view of Adams to employ discharge holes of the immersion nozzle the immersion nozzle inclined downward from an inner peripheral surface side to an outer peripheral surface side of the immersion nozzle; since using a well-known configuration of the known continuous casting apparatus is within purview of one skill in the art.
The claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more  KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP 2143

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seden in view of Adams and Fujisaki et al. (US 5,746,268, hereinafter Fujisaki).
Seden in view of Adams, as set forth in claim 1 above, teaches all the claimed limitation except that that processor is programmed to control a power supply to the electromagnetic brake device and the processor is further programmed to independently control voltage and current applied to each of the first and second circuits for each circuit, detect a drift of the discharge flow between the pair of discharge holes on the basis of the voltage applied to the coils in the first circuit and the voltage applied to the coils in the second circuit, and control the current flowing through the first circuit and the current flowing through the second circuit on the basis of the detection result.
However, as the combination teaches a control device (Seden, Fig. 1, item 19) that includes a processor (Adams, Fig. 2, item 76) that controls a power supply to the electromagnetic brake device (Seden, para. 54), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Seden in view of Adams to program the processor to automate the process.

The invention of Fujisaki encompasses continuous casting apparatus. Fujisaki teaches that the computer adjust voltage and current applied to the circuit to reduce the drift (C27).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references, Adams teaches a processor, Toh teaches the downward discharge holes, and Fujisaki teaches a processor programmed to adjust voltage and current.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/6/2022